_____________

                                      No. 96-3260
                                     _____________


United States of America,                  *
                                           *
              Appellee,                    *
                                           *    Appeal from the United States
     v.                                    *    District Court for the
                                           *    Eastern District of Missouri.
Maurice Safford, also known                *
as Maurice Smith,                          *            [UNPUBLISHED]
                                           *
              Appellant.                   *


                                     _____________

                      Submitted:       November 19, 1996

                            Filed:    November 27, 1996
                                     _____________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                     _____________

PER CURIAM.


     Maurice     Safford,    an     African-American,   challenges     the   120-month
sentence   imposed by the district court1 after he pleaded guilty to
possessing cocaine base (crack) with intent to distribute, in violation of
21 U.S.C. § 841(a)(1).       We affirm.


     At issue is Safford's offense-level calculation, which was drived
from the penalty scheme set forth in 21 U.S.C. § 841(b)(1), providing the
same penalties for given amounts of crack and 100 times greater amounts of
powder    cocaine.        Safford    argues    that   the   100-to-1   ratio   has   a
disproportionate adverse effect on African-Americans; Congress's rejection
of the Sentencing Commission's




     1
      The Honorable Charles A. Shaw, United States District Judge
for the Eastern District of Missouri.
proposed   amendment   to   the   Sentencing   Guidelines--which   would   have
eliminated the 100-to-1 ratio and equalized the penalties for crack and
powder cocaine--evidences a discriminatory purpose on Congress's part in
maintaining the penalty scheme; and, thus, continued application of the
scheme violates his Fifth Amendment equal protection and due process
rights.


     We recently rejected similar arguments in United States v. Carter,
91 F.3d 1196, 1198-99 (8th Cir. 1996) (per curiam).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.